UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                            No. 95-5526

CARLTON MILTON PHILLIPS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                            No. 95-5527

WILLIE WALLS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                            No. 97-4256

DONALD EUGENE SMITH,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Voorhees, District Judge.
(CR-93-17-V)

Submitted: April 7, 1998

Decided: May 7, 1998

Before ERVIN and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard A. Phillips, BENBOW & PHILLIPS, Statesville, North Caro-
lina; David A. Minor, MINOR & BROWN, Statesville, North Caro-
lina; Harold J. Bender, Charlotte, North Carolina, for Appellants.
Mark T. Calloway, United States Attorney, H. Thomas Church, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Defendants Carlton Milton Phillips, Willie Walls, and Donald
Eugene Smith were convicted by jury of conspiracy to possess with
intent to distribute cocaine base in violation of 21 U.S.C. § 846
(1994). The district court sentenced Phillips to 188 months' imprison-
ment, Walls to 262 months' imprisonment, and Smith to 324 months'
imprisonment. On appeal, the Defendants raise several issues chal-
lenging their convictions and sentences. Finding no error, we affirm.

I

The Defendants first argue that the district court erred by allowing
the Government to improperly bolster its case through the testimony
of Special Agent David Ramsey. Agent Ramsey received assistance
during the investigation from Michael Armstrong. Armstrong con-
spired with the Defendants and was involved in multiple drug transac-
tions with them. During the direct examination of Agent Ramsey, the
prosecutor asked him why a number of individuals with whom
Michael Armstrong had been involved had not been indicted. Agent

                    2
Ramsey replied that suspects are generally not indicted unless their
involvement is corroborated. Ramsey then went on to elaborate
regarding the type of investigative methods used to gather corrobora-
tive evidence. The defense objected to the line of questioning, and the
district court overruled the objection.

It is error for the government to vouch for the credibility of its wit-
nesses, either through the prosecutor or through a government witness
who testifies as to the trustworthiness of other witnesses. See United
States v. Lewis, 10 F.3d 1086, 1089 (4th Cir. 1993) (citations omit-
ted). It is not improper bolstering for the Government to explain its
investigative procedures or its relationship with the witnesses. See id.
In the instant case, there was no bolstering or vouching. The Govern-
ment neither gave personal assurances that its witnesses were trust-
worthy nor stated that information not presented to the jury supported
the witnesses' testimony. The Government merely elicited testimony
from Agent Ramsey as to the methods of corroboration of information
leading to an indictment. Thus, the district court did not err in allow-
ing the testimony.

II

Defendant Smith next alleges that the district court erred by refus-
ing to instruct the jury that possession of cocaine base was a lesser
included offense of the conspiracy to possess cocaine base with the
intent to distribute charge. Smith argues that he was entitled to the
lesser included offense instruction because both the Government and
his defense counsel put on evidence to show that Smith was an abuser
of cocaine base. While there was evidence that Smith used drugs, the
Government also put on substantial evidence demonstrating that
Smith also sold cocaine and paid others to sell it for him. Regardless,
Smith was not entitled to an instruction on the lesser included offense
of simple possession of cocaine base.

A criminal offense includes a lesser offense where"the elements
of the lesser offense are a subset of the elements of the charged
offense." Schmuck v. United States, 489 U.S. 705, 716 (1989).
Because possession is not a necessary element of the conspiracy
charge, Smith was not entitled to an instruction on simple possession.
See 21 U.S.C. § 846 (1994); United States v. Horn, 946 F.2d 738, 744

                    3
(10th Cir. 1991) ("possession, possession with intent to distribute, and
distribution are not lesser included offenses of conspiracy to commit
these same offenses"); United States v. Swingler, 758 F.2d 477, 499
(10th Cir. 1983); United States v. Brown, 604 F.2d 557, 560-61 (8th
Cir. 1979). The cases that Smith relies upon, United States v.
Thornton, 746 F.2d 39, 48 (D.C. Cir. 1984), and United States v.
Levy, 703 F.2d 791, 793 (4th Cir. 1983), are distinguishable from
Smith's situation because in those cases the defendant was charged
with possession with intent to distribute and not conspiracy.

III

Defendant Phillips argues that the district court erred when it
admitted statements made by him to Special Agent Ramsey. Phillips'
counsel filed a motion three days before trial to suppress the state-
ments made by Phillips to Ramsey. The district court denied the
motion as untimely.

Motions to suppress evidence must be raised prior to trial. See Fed.
R. Crim. P. 12(b)(3). The district court may set a time for the making
of such pre-trial motions, and a party's failure to raise defenses or
objections pursuant to Rule 12(b) constitutes waiver of the issue. See
Fed. R. Crim. P. 12(f). In this case the arraignment order, dated Janu-
ary 4, 1994, directed that all pre-trial motions had to be filed within
fifteen days after the date of the arraignment order, or the date on
which counsel is appointed or makes a general appearance, whichever
is later. Counsel for Defendant Phillips was appointed on January 7,
1994. Counsel filed the motion to suppress the statements made by
Phillips to Agent Ramsey on June 9, 1995, three days before trial
began. The motion did not state any reason for non-compliance with
the deadline set out by the court, nor did it identify any prejudice aris-
ing from a waiver. Therefore, relief under Rule 12(f) was not avail-
able. See Fed. R. Crim. P. 12(f). Phillips does not address the
timeliness issue in his brief on appeal and argues only the merits of
the suppression motion. Because Phillips did not demonstrate cause
for non-compliance with district court's order setting the deadline to
file a suppression motion, we find that the district court did not abuse
its discretion in denying the motion.

                     4
IV

The Defendants argue that in three instances the Government failed
to disclose evidence in violation of Brady v. Maryland, 373 U.S. 83,
87 (1963), and their due process rights. First they argue that the Gov-
ernment failed to disclose notes from a September 25, 1992, interview
between Investigator Craven of the North Carolina State Bureau of
Investigation and Elliot Phifer, a co-conspirator of the Defendants,
until the Government discovered the notes during trial and showed
them to defense counsel. Next the Defendants allege that the Govern-
ment failed to disclose information regarding four interviews between
Agent Ramsey and Michael Armstrong that occurred on July 13, 14,
15, 1992, and December 9, 1992. Finally, the Defendants allege that
the Government violated their rights by losing a tape recorded conver-
sation between Phillips and Armstrong.

The Defendants did not object at trial to the testimony of Phifer or
Ramsey regarding the interviews. Therefore, their challenge to the
admission of this testimony is reviewed for plain error. See Fed. R.
Crim. P. 52; United States v. Olano, 507 U.S. 725, 732-34 (1993).
First, the record reflects that the information regarding the September
1992 interview between Craven and Phifer was in the Government's
open file, a file which was available for the Defendants' review and
access. The material the prosecutor first produced at trial was rough
notes regarding the interview.* The full report of the interview was
in the file.

The transcript reflects that a summary of the Armstrong interviews
was also in the open file. Again, only Agent Ramsey's rough notes
of each interview were not in the file. The prosecutor clarified which
notes Agent Ramsey had and offered them to defense counsel.
Defense counsel said that he was satisfied with the material he had
and was able to cross-examine the witness.
_________________________________________________________________

*During the trial the prosecutor first said that he had not disclosed the
notes to defense counsel because he thought they were the rough notes,
but they were not, they were the full interview report. (JA 144-45). Later,
the prosecutor again examined the document and decided that they were
indeed the rough notes as he originally thought. (JA 147).

                    5
The Defendants allege that if they had been made aware of the
rough notes earlier they might have been able to"hone" their cross-
examination because they allege the statements were vague and con-
tradictory. However, the open file contained all of the final reports of
the interviews to which the Defendants were entitled. Accordingly,
we find that there was not a violation of the Defendants' rights under
Brady or the Due Process Clause. Cf. United States v. Hinton, 719
F.2d 711, 721-22 (4th Cir. 1983) (holding that an agent's rough notes
of an interview need not be produced under the Jencks Act, 18 U.S.C.
§ 3500 (1994)).

Finally, the Defendants allege that the failure to preserve and pro-
duce the tape recording between Phillips and Armstrong at the Nash
County Courthouse on February 26, 1992, violated the Due Process
Clause. Agent Ramsey testified that the recording had been lost. The
Defendants allege that on the tape recording during his conversation
with Armstrong, Phillips denied that he sold crack.

The failure to preserve potentially useful evidence is only a denial
of due process if the defendant shows bad faith on the part of the
police. See Arizona v. Youngblood, 488 U.S. 51, 58 (1988). A defen-
dant's due process rights are not violated when evidence is inadver-
tently lost. See United States v. Sanders, 954 F.2d 227, 231 (4th Cir.
1992). The Defendants allege that because the Government was able
to locate a tape recording between Armstrong and Phillips that impli-
cated Phillips, yet could not find the recording that allegedly excul-
pated Phillips, the loss involved more than inadvertence or
negligence, and the failure to preserve evidence of this type necessar-
ily amounts to bad faith.

The Defendants, however, do not demonstrate anything more than
inadvertence. In addition, the Defendants do not demonstrate that
even assuming the tape recording existed, in light of the overwhelm-
ing evidence of their guilt, a reasonable probability existed that the
tape recording would have changed the result of the trial. See United
States v. Bagley, 473 U.S. 667, 682-83 (1985). We therefore find that
this claim is without merit.

V

All three Defendants allege that the district court erred in its find-
ing of the amount of cocaine base reasonably foreseeable to them. In

                    6
a drug offense, the defendant is accountable for all quantities of con-
traband with which he was directly involved, and in the case of a
jointly undertaken criminal activity, all quantities of contraband fore-
seeable to him within the scope of the criminal activity in which he
jointly participated. See U.S. Sentencing Guidelines Manual, § 1B1.3,
comment. (n.2) (1997); United States v. Gilliam , 987 F.2d 1009,
1012-13 (4th Cir. 1993). Proof of the quantity of cocaine reasonably
foreseeable to the defendant must be established by a preponderance
of the evidence. See United States v. McManus , 23 F.3d 878, 885 (4th
Cir. 1994). This court reviews the district court's foreseeability find-
ing under the clearly erroneous standard. See United States v. Banks,
10 F.3d 1044, 1058 (4th Cir. 1993).

The defense's attack on the amount of cocaine base reasonably
foreseeable to Smith, Walls, and Phillips is based on its contention
that the Government was "something less than honest[ ]" in attribut-
ing the amount of cocaine reasonably foreseeable to co-conspirator
Michael Armstrong, because most of the cocaine in the conspiracy
came from Armstrong. The Defendants contend that because their
cocaine came from Armstrong, the court should not have attributed
more drugs to them than it attributed to Armstrong. However, Arm-
strong was given immunity for some of his conduct in exchange for
cooperating in the investigation. Moreover, disparity of sentencing
between co-conspirators is generally not an issue that may be raised
on appeal. See United States v. Goff, 907 F.2d 1441, 1447 (4th Cir.
1990) (collecting cases).

The Defendants also collectively argue that the district court erred
because it allegedly failed to make specific findings of fact with
respect to the amount attributable to each Defendant. The transcript
of the sentencing hearing reflects that the district court did make spe-
cific findings of fact with respect to each Defendant and that these
findings were supported by a preponderance of the evidence.

Smith argues that the amount attributed to him should be decreased
by the amount of drugs he obtained for his personal use. He relies
upon a Ninth Circuit case, United States v. Kipp , 10 F.3d 1463, 1465
(9th Cir. 1993), which states that drugs for personal use are not rele-
vant to the crime of possession with intent to distribute because they
constitute a separate course of conduct not related to distribution.

                     7
Smith was convicted of conspiracy to possess with intent to distribute.
Even if Kipp were binding authority in this circuit, which it is not, the
differences in the offenses of conviction render this case distinguish-
able from Kipp.

Further, the district court's findings regarding the amount of drugs
attributed to Smith as a part of the conspiracy was fully supported by
the evidence. Armstrong testified that in the summer of 1991 he
began to receive money from Smith to bring cocaine base to Moores-
ville, North Carolina, from Philadelphia. Armstrong testified that each
time he would return with four to four and one half ounces of cocaine
base, he would sell three to three and one half ounces for Smith, and
that Smith would sell the remaining crack himself. Armstrong testi-
fied that this occurred on a weekly basis until December 1991. Gov-
ernment witnesses Elliot Phifer, Kathy Walker, and Harold Gabriel
corroborated Armstrong's testimony and testified that each of them
had sold crack for Smith during the conspiracy. Based upon this testi-
mony, the district court did not clearly err in attributing to Smith
between 500 grams and 1.5 kilograms of cocaine base.

Walls contends that the district court erred in calculating the
amount of cocaine base reasonably foreseeable to him because he
should have been found less culpable than Armstrong, and because
the district court did not state its factual findings. As discussed above,
we find that the district court did not clearly err in calculating the
amount of cocaine base reasonably foreseeable to Walls.

Finally, Phillips argues that the district court erred in calculating
the amount of cocaine base reasonably foreseeable to him because, in
addition to the two general arguments of the Defendants, the amount
attributed to him was established only by the testimony of Armstrong.
Phillips alleges that Armstrong's testimony was inconsistent and was
not credible, so Armstrong's testimony should not be used in calculat-
ing the amount. The jury found Armstrong's testimony credible. He
testified that in October 1991 he began receiving cocaine base from
his uncle, Defendant Phillips. Armstrong testified that between Octo-
ber and December 1991 he made approximately twelve trips to his
uncle and picked up four to four and one half ounces of cocaine base
each time. Elliot Phifer corroborated Armstrong's testimony and
stated that he made eight trips with Smith to pick up Armstrong at

                     8
Phillips' house. He further testified that on at least two of these occa-
sions he observed eight to ten ounces of cocaine base in his posses-
sion. Agent Ramsey testified that Phillips admitted to him that he had
done one two-ounce deal with Armstrong. Based upon this evidence,
we find that the district court did not clearly err in calculating the
amount of cocaine base reasonably foreseeable to Phillips.

VI

Finally, Smith argues that he should not have received an enhance-
ment for being an organizer or leader in the conspiracy under USSG
§ 3B1.1(c). The determination that a defendant is an organizer or
leader in an offense is essentially a factual question reviewable for
clear error. See United States v. Harriott, 976 F.2d 198, 202 (4th Cir.
1992).

Elliot Phifer, Kathy Walker, Harold Gabriel, and Michael Arm-
strong all testified that they were selling cocaine for Smith during the
conspiracy. Phifer and Armstrong both testified that Smith furnished
the money to purchase the cocaine. Considering this evidence, the dis-
trict court properly concluded that Smith was an organizer or leader,
so the enhancement was proper. Smith also argues that because Arm-
strong did not receive an enhancement as an organizer or leader,
Smith should not have received an enhancement either. As discussed
above, this argument is without merit.

Because all of the Defendants' claims are meritless, we affirm their
convictions and sentences. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                     9